DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 31 August 2020, 26 October 2020, 26 January 2021, 24 November 2021, and 24 November 2021, were filed after the mailing date of the patent application on 31 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 31 August 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-5 are objected to because of the following informalities:  The preamble of said claims recites “The method” whereas the independent claim, from which said claims depend, recites “A wireless communications method”.  In order to improve claim clarity, Examiner respectfully suggests amending the preamble of each claim to “The wireless communications method”.  Appropriate correction is required.
Claims 7-10 are objected to because of the following informalities:  The preamble of said claims recites “The method” whereas the independent claim, from which said claims depend, recites “A wireless communications method”.  In order to improve claim clarity, Examiner respectfully suggests amending the preamble of each claim to “The wireless communications method”.  Appropriate correction is required.
Claims 5, 10, 15, and 19 are objected to because of the following informalities:  Said claims recite “CSI reporting”; however, the recitation has been previously introduced in the corresponding independent claim from which said claims depend.  In accordance with antecedent basis, Examiner respectfully suggests amending “CSI reporting” to “the CSI reporting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, Claim 18 is unclear because there are two distinct Claims labelled Claim 18.  In the interest of prosecution, Examiner has treated both claims; however, the subsequent set of claims should cancel at least one Claim 18 and renumber said claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20200127789 A1 using the PCT filing date of 04 August 2017 corresponding to PCT/KR2017/008433; hereinafter referred to as “Lee”).
Regarding Claim 11, Lee discloses a network device, comprising a transceiver and a processor (¶210-211 & Fig. 6, Lee discloses a base station (BS) comprising transmitter/receiver 13 and a processor 11), wherein the transceiver is configured to: 
send first information (¶202 & Fig. 5 (S520), Lee discloses sending, by a base station to a user equipment (UE), an aperiodic channel state information (CSI) request), wherein the first information is carried in DCI (¶202 & Fig. 5 (S520), Lee discloses that the A-CSI request may be carried on an uplink grant downlink control information (DCI)), and is configured to trigger a terminal to perform aperiodic CSI reporting or semi-persistent CSI reporting (¶202 & Fig. 5 (S520) & ¶143, Lee discloses that the A-CSI request triggers A-CSI reporting); 
the processor is configured to: 
determine a first UL time domain location according to a time offset and a first DL time domain location used as a start point (¶202 & ¶204-205 & Fig. 5 (S530) & ¶143, Lee discloses determining a new timing, n-k, according to a time offset, k, and a time domain location, n, where n indicates how many subframes from a subframe m where a downlink reception of the A-CSI request occurred.  Examiner correlates subframe #m to “a start point”), wherein a time unit length of the time offset is a time unit length of UL transmission used in CSI reporting (¶202 & ¶204-205 & Fig. 5 (S530) & ¶143, Lee discloses that the time offset, k, is measured in subframes), or a time unit length of DL transmission performed in the first DL time domain ¶202 & ¶204-205 & Fig. 5 (S530) & ¶143, Lee discloses that the time domain location, n, is measured in subframes); and 
the transceiver is further configured to: 
receive CSI reported by the terminal in the first UL time domain location (¶202 & ¶204-205 & Fig. 5 (S530) & ¶143, Lee discloses receiving, by the BS from the UE, CSI report at the new timing, n-k).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 16, Lee discloses a terminal, comprising a transceiver and a processor (¶210-211 & Fig. 6, Lee discloses a user equipment (UE) comprising transmitter/receiver 13 and a processor 11), wherein 
the transceiver is configured to: 
receive first information (¶202 & Fig. 5 (S520), Lee discloses receiving, by the UE from the BS, an aperiodic channel state information (CSI) request), wherein the first information is carried in DCI (¶202 & Fig. 5 (S520), Lee discloses that the A-CSI request may be carried on an uplink grant downlink control information (DCI)), and is configured to trigger aperiodic CSI reporting or semi-persistent CSI reporting (¶202 & Fig. 5 (S520) & ¶143, Lee discloses that the A-CSI request triggers A-CSI reporting); 
the processor is configured to: 
determine a first UL time domain location according to a time offset and a first DL time domain location used as a start point (¶202 & ¶204-205 & Fig. 5 (S530) & ¶143, Lee discloses determining a new timing, n-k, according to a time offset, k, and a time domain location, n, where n indicates how many subframes from a subframe m where a downlink reception of the A-CSI request occurred.  Examiner correlates subframe #m to “a start point”), wherein a time unit length of the time offset is a time unit length of UL transmission used in CSI reporting (¶202 & ¶204-205 & Fig. 5 (S530) & ¶143, Lee discloses that the time offset, k, is measured in subframes), or a time unit length of DL transmission performed in the first DL time domain location (¶202 & ¶204-205 & Fig. 5 (S530) & ¶143, Lee discloses that the time domain location, n, is measured in subframes); and 
the transceiver is further configured to: 
report CSI in the first UL time domain location (¶202 & ¶204-205 & Fig. 5 (S530) & ¶143, Lee discloses reporting, by the UE, CSI report at the new timing, n-k).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei et al. (US 20190089436 A1 using the PCT filing date of 27 April 2017 corresponding to PCT/CN2017/082223; hereinafter referred to as “Wei”).
Regarding Claim 12, Lee discloses the network device according to claim 11.
However, Lee does not explicitly disclose the first DL time domain location is in: a slot in which second information is located.
Wei teaches the first DL time domain location is in: a slot in which second information is located (¶74 & Fig. 7, Wei teaches that the PDCCH, which triggers CSI-RS resources, exists in the same slot as the CSI-RS resources.  Examiner correlates the CSI-RS resources to "second information".  ¶50, Wei further teaches that the CSI-RS resources may be aperiodic).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee by requiring that the first DL time domain location is in: a slot in which second information is located as taught by Wei because enabling dynamic CSI-RS resources through layer 1 signaling will improve user experience and improve mobile broadband access (Wei, ¶2 & ¶6).

Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 12.
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 12.
Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Vivo (Remaining issues and text proposals on CSI reporting, 22nd January 2018, 3GPP TSG RAN WG1 Meeting AH 1801, Vancouver, Canada, Tdoc: R1-1800184; See Reference W of NPL References of Pg. 1 of PTO-892; hereinafter referred to as “Vivo”).
Regarding Claim 13, Lee discloses the network device according to claim 11.
However, Lee does not explicitly disclose the time unit length of the time offset is the time unit length of the DL transmission, and 10the processor is further configured to: obtain a second DL time domain location by adding n times the time offset to the first DL time domain location, wherein n is an integer greater than or equal to 1; and map the second DL time domain location to the first UL time domain location.
Vivo teaches the time unit length of the time offset is the time unit length of the DL transmission (Pgs. 4-5, §2 Discussion on Remaining Issues, §2.3 PUSCH Timing Offset, Proposal 3 & Figure 1, Vivo discloses that the symbol is the time unit length of an offset from reception of downlink control information over a Physical Downlink Control Channel (PDCCH)), and 
10the processor is further configured to: 
obtain a second DL time domain location by adding n times the time offset to the first DL time domain location (Pgs. 4-5, §2 Discussion on Remaining Issues, §2.3 PUSCH Timing Offset, Proposal 3 & Figure 1, Vivo discloses determining the time location of an Aperiodic Channel State Information Reference Signal (AP-CSI-RS) by adding X symbols to the time location of the DCI received on the PDCCH), wherein n is an integer greater than or equal to 1 (Pgs. 4-5, §2 Discussion on Remaining Issues, §2.3 PUSCH Timing Offset, Proposal 3 & Figure 1, Vivo discloses X symbols is greater than 0); and map the second DL time domain location to the first UL time domain location (Pgs. 4-5, §2 Discussion on Remaining Issues, §2.3 PUSCH Timing Offset, Proposal 3 & Figure 1, Vivo discloses determining the time location of an uplink transmission associated to the AP-CSI reporting relative to the time location of the AP-CSI-RS).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee by requiring that the time unit length of the time offset is the time unit length of the DL transmission, and 10the processor is further configured to: obtain a second DL time domain location by adding n times the time offset to the first DL time domain location, wherein n is an integer greater than or equal to 1; and map the second DL time domain location to the first UL time domain location as taught by Vivo because improving the CSI reporting by ensuring that the CSI computation time occurs prior to the reporting (Vivo, Pgs. 4-5).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 13.
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 13.
Claims 4, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of ZTE et al. (Remaining details on CSI reporting, 22nd January 2018, 3GPP TSG RAN WG1 Meeting AH 1801, Vancouver, Canada, Tdoc: R1-1800109 (Year: 2018); See Reference U of NPL References of Pg. 1 of PTO-892; hereinafter referred to as “ZTE”).

However, Lee does not disclose the time unit length of the time offset is a slot.
ZTE teaches the time unit length of the time offset is a slot (Pgs. 4-5, §4 Timing Issue for Semi-Persistent CSI on PUSCH, ZTE teaches that the offset, from the DCI to the reporting, is measured in the unit of slots for both aperiodic and semi-persistent CSI reporting).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee by requiring that the time unit length of the time offset is a slot as taught by ZTE because improving the CSI reusing the slot indication of aperiodic reporting simplifies implementation of reporting for SPS CSI reporting and AP CSI reporting (ZTE, Pgs. 4-5).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 14.
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 14.
Claims 5, 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yum et al. (US 20190342782 A1 using the PCF Filing Date of 10 August 2017 corresponding to PCT/KR2017/008667; hereinafter referred to as “Yum”).
Regarding Claim 15, Lee discloses the network device according to claim 11.
However, Lee does not explicitly disclose a subcarrier spacing of the UL transmission used for performing CSI reporting is different from a subcarrier spacing of the DL transmission performed in the first DL time domain location.
Yum teaches a subcarrier spacing of the UL transmission used for performing CSI reporting is different from a subcarrier spacing of the DL transmission performed in the first DL Abstract & ¶5 & ¶163 & ¶285 & Fig. 5 & Fig. 14, Yum teaches that the numerology of the partial sub-band on which CSI feedback occurs is different from the numerology of the partial sub-band on which CSI-RS are received and measured.  Fig. 14, Yum further illustrates that the partial sub-band on which CSI feedback occurs has a different numerology than the partial sub-band on which CSI-RS is received.  ¶163, Yum further teaches that a numerology can be different by a subcarrier spacing.  Examiner correlates the reception of CSI-RS to a "DL transmission".  Examiner correlates the transmission of CSI feedback to "UL transmission used for performing CSI reporting".  Examiner correlates a numerology as subcarrier spacing).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee by requiring that a subcarrier spacing of the UL transmission used for performing CSI reporting is different from a subcarrier spacing of the DL transmission performed in the first DL time domain location as taught by Yum because channel state reporting is more efficiently processed (Yum, ¶21).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 15.
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 15.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ERIC NOWLIN/Examiner, Art Unit 2474